


Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT, CONFIDENTIALITY,
SEVERANCE AND NON-COMPETITION AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT, CONFIDENTIALITY, SEVERANCE AND
NON-COMPETITION AGREEMENT (this “Agreement”) is entered into as of September 2,
2011 by and among James E. Ousley (the “Executive”), Savvis, Inc., a Delaware
corporation, (“Savvis”) and all its subsidiaries (collectively referred to as
the “Company”) and CenturyLink, Inc., a Louisiana corporation (“Parent”), which
amends and restates as of the date hereof the Employment, Confidentiality,
Severance and Non-Competition Agreement by and between the Company and
Executive, effective as of August 31, 2010 (the “Prior Agreement”).  Capitalized
terms used but not defined herein have the respective meanings ascribed to such
terms in Section 7 of this Agreement.

 

WHEREAS, Parent acquired the Company on July 15, 2011 (the “Closing”) via a
merger described in the Agreement and Plan of Merger, dated as of April 26,
2011, among Savvis, Inc., Parent and Mimi Acquisition Company, as amended from
time to time (the “Merger Agreement”);

 

WHEREAS, the Executive is currently serving as Chief Executive Officer of the
Company and Chief Executive Officer, Savvis Operations for the Parent;

 

WHEREAS, the Board of Directors of Parent (the “Parent Board”) and the Board of
Directors of the Company desire to continue the employment of the Executive from
and after the date hereof, and the Executive is willing to continue his
employment with Parent and its Affiliates from and after the date hereof, on the
terms and conditions herein provided;

 

WHEREAS, the Executive acknowledges that:

 

·                                          Parent and its Affiliates are and
will be engaged in a number of highly competitive lines of business;

 

·                                          Parent and its Affiliates conduct
business throughout the United States and in numerous foreign countries;

 

·                                          Parent and its Affiliates possess
Confidential Information and customer goodwill that provide Parent and its
Affiliates with a significant competitive advantage; and

 

·                                          Parent’s and its Affiliates’ success
depends to a substantial extent upon the protection of its Confidential
Information (which includes trade secrets and customer lists) and customer
goodwill by all of their employees;

 

·                                          The Executive has and will continue
to have possession of Confidential Information; and

 

WHEREAS, if the Executive were to leave Parent and its Affiliates, Parent and
its Affiliates would in all fairness need certain protections to prevent
competitors from gaining an unfair competitive advantage over them.

 

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, the parties agree as follows:

 

--------------------------------------------------------------------------------


 

1.             Term of Agreement.  The term of employment (the “Term”) shall
commence on the date hereof (the “Effective Date”) and end on December 31, 2012,
subject to earlier termination of the Executive’s employment as provided under
Section 4 hereof.  The following provisions shall survive termination or
expiration of this Agreement for any reason, to the extent applicable and in
accordance with their terms: Sections 4, 5, 6, 7 and 8.  Executive’s employment
is “at-will”, and nothing contained herein shall be deemed a guarantee of
employment with Company for any period of time.

 

2.             Capacity and Performance.

 

(a)           During the Term, the Executive shall serve Savvis in the position
of Chief Executive Officer, Savvis and serve Parent as Chief Executive Officer,
Savvis Operations or in such higher position to which Executive may be appointed
from time to time.  During the Term, the Executive will be employed by Parent on
a full-time basis and shall perform the duties and responsibilities of his
position and such other duties and responsibilities on behalf of the Company and
its Affiliates, reasonably related to that position, as may be designated from
time to time by Parent.  For the avoidance of doubt, by entering into this
Agreement, the Executive agrees that the consummation of the transaction
described in the Merger Agreement shall not, by itself, constitute an event of
Good Reason pursuant to clause (i) of the definition of Good Reason in the Prior
Agreement and, as a result, the Executive waives any right that he may have to
terminate his employment with Good Reason due to any such event solely on
account of the consummation of the transaction described in the Merger
Agreement.

 

(b)           During the Term, the Executive shall devote his full business time
and his best efforts, business judgment, skill and knowledge to the advancement
of the business and interests of Parent and its Affiliates and to the discharge
of his duties and responsibilities hereunder.  Except for corporate or nonprofit
board positions that Executive currently holds, the Executive shall not engage
in any other business activity or serve in any industry, trade, professional,
governmental or academic position during the term of this Agreement, except as
may otherwise be expressly approved in advance by the Chief Executive Officer of
Parent or his designee in writing, and such approval shall not be unreasonably
withheld.

 

3.             Compensation and Benefits.  As compensation for all services
performed by the Executive during the Term, and subject to performance of the
Executive’s duties and the fulfillment of the obligations of the Executive to
Parent and its Affiliates, pursuant to this Agreement or otherwise:

 

(a)           Base Salary.  During the Term, Parent shall pay the Executive a
base salary, which as of the Effective Date is set at the rate of five hundred
fifty thousand dollars ($550,000) per annum, payable in accordance with the
regular payroll practices of Parent for its executives subject to adjustment
from time to time by Parent, in its sole discretion. Such base salary, as from
time to time adjusted, is hereafter referred to as the “Base Salary”.

 

(b)           Bonus Compensation.

 

(i)            For the period beginning on July 16, 2011 and ending on
December 31, 2011, the Executive shall be eligible to participate in a new bonus
plan established by Parent for continuing employees of Savvis that is based on
terms and conditions (including bonus opportunity) that are substantially
similar to Savvis’ 2011 Annual Incentive Plan; provided, however, that all
payments under the new bonus plan will be made in cash.  The incentive payment
to the Executive in respect of the period beginning on July 16, 2011 and ending
on December 31, 2011, if any, under the bonus plan established by Parent shall
be made no later than March 15, 2012.

 

2

--------------------------------------------------------------------------------


 

(ii)           Commencing on January 1, 2012 and through the end of the Term,
the Executive shall be entitled to an annual bonus, with a target bonus
opportunity of 110% of Base Salary, on terms to be determined annually by Parent
prior to the commencement of each fiscal year. The incentive payment to the
Executive, if any, shall be made at the same time as incentive payments are made
to similarly situated employees of Parent, but in no event later than
March 15th of the year following the year in which the services were performed.
Any annual bonus compensation paid to the Executive pursuant to this paragraph
shall be in addition to the Base Salary. Except as otherwise expressly provided
under the terms of this Agreement, the Executive shall not be entitled to earn
bonus or other compensation for services rendered to Parent.

 

(c)           Equity Awards.

 

(i)            Converted Savvis Equity Awards.  The Executive’s restricted stock
units with respect to Savvis common stock that were converted to restricted
stock units with respect to Parent common stock and that remain outstanding
after the Closing (“Converted RSUs”) will immediately vest on the date hereof
and be paid on December 31, 2012 (except as set forth in Section 4(b) below).

 

(ii)           Parent Equity Awards.  In connection with his continued
employment with the Company, the Executive shall be granted, as soon as
practicable following the Effective Date, shares of restricted stock under the
Parent 2005 Management Incentive Compensation Plan with an aggregate grant date
value of one million one hundred thousand dollars ($1,100,000), with the actual
number of shares of restricted stock to be determined by dividing such amount by
the closing price of Parent common stock on the date of grant.  In addition, in
August 2011 the Executive shall be granted shares of restricted stock of Parent
with an aggregate grant date value of no less than two million six hundred
sixty-six thousand dollars ($2,666,000), with the actual number of shares of
restricted stock to be determined by dividing such amount by the closing price
of Parent common stock on the date of grant (all restricted stock granted under
this Section 3(c)(ii) referred to collectively as the “Restricted Shares”).  The
Restricted Shares shall vest on December 31, 2012, subject to the Executive’s
continued employment through such vesting date (except as set forth in
Section 4(c) below).

 

(iii)          All other equity awards granted to the Executive by Parent or the
Company shall vest and, if applicable, be paid on December 31, 2012, subject to
the Executive’s continued employment through such vesting date (except as set
forth in Section 4(c) below).

 

(d)           Retention Award. The Executive shall be eligible to receive a
one-time lump sum cash payment equal to eight hundred twenty-five thousand
dollars ($825,000) (the “Retention Bonus”), that vests and will be paid on
December 31, 2012, subject to the Executive’s continued employment through such
vesting date (except as set forth in Section 4(c) below).

 

(e)           Living Expenses. The Executive shall continue to receive the
expense reimbursements described in the letter agreement between the Company and
the Executive, dated March 10, 2010, which provides reimbursement for reasonable
and necessary expenses for a furnished apartment in the St. Louis area, travel
expenses to and from Arizona and St. Louis, local transportation in St. Louis,
and, if the Executive elects to relocate to St. Louis, reasonable and necessary
moving expenses.  Pursuant to such letter agreement, to the extent the benefits
provided under this Section 3(e) are taxable to the Executive, the Executive
will receive an additional amount (the “gross-up payment”) that, after reduction
for all taxes with respect to such gross-up payment, equals the additional taxes
due with respect to such benefits.  Any gross-up payment required to be paid
under this Section 3(e) will be paid to the Executive not later than five
business days after the Executive remits the related taxes.

 

3

--------------------------------------------------------------------------------


 

 

4.             Termination of Employment.

 

(a)           The Executive’s employment with Parent may be terminated as
follows:

 

(i)                                     by Parent with Cause;

(ii)                                  by Parent without Cause;

(iii)                               upon the Executive’s death or Disability;

(iv)                              by the Executive with Good Reason; or

(v)                                 by the Executive without Good Reason.

 

(b)           Upon termination of the Executive’s employment for any reason, all
rights and obligations under this Agreement shall cease, except as referred to
in Section 1 and except that the Executive shall be entitled to (i) payment of
his Base Salary through the effective date of the termination of employment,
plus (ii) payment of any other amounts owed but not yet paid to the Executive as
of the effective date of termination of employment (such as reimbursement for
business expenses incurred prior to termination of employment in accordance with
Parent’s expense and reimbursement policy and unused vacation and sick pay),
plus (iii) payment of his Converted RSUs with payment within 30 days after
termination of employment, plus (iv) any other benefits to which the Executive
may be entitled which provide for payment or other benefits following
termination of employment (such as under a disability insurance plan).

 

(c)           Severance Benefits.

 

(i)            If the Executive is subject to termination of employment pursuant
to an Involuntary Termination, then in addition to any amounts and/or benefits
owed under Section 4(b), the Company shall pay the Executive at the time and in
the manner described in Section 4(d): (w) an amount equal to 100% of his then
current annual Base Salary for 18 months (the “Severance Payment”); (x) any
stock awards, stock options, stock appreciation rights or other equity-based
awards (each an “Equity Award”), that were outstanding immediately prior to the
effective date of the Involuntary Termination shall, to the extent not then
vested, (A) fully vest as of such date, and (B) in the case of an Equity Award
that is a stock option, become exercisable as of such date and the Executive
shall have the right to exercise any such stock option until the earlier to
occur of (I) twelve (12) months from the date of the Involuntary Termination and
(II)) the expiration date of such Equity Award as set forth in the agreement
evidencing such award; (y) the Retention Bonus, to the extent not previously
vested and paid, and (z) a pro-rated portion of the annual bonus that the
Executive would have been entitled to receive for the fiscal year in which the
termination occurs. The pro-rated annual bonus will be calculated by
extrapolating the anticipated full year performance of Parent and/or the
affiliated business unit, as applicable, based on the current year performance
to the termination date and then multiplying the resulting full year
extrapolation by a fraction the numerator of which is the number of days during
the calendar year the Executive worked in the year of Involuntary Termination up
to the termination date and the denominator of which is 365. In addition, if the
Executive is subject to an Involuntary Termination following the end of a fiscal
year but before payment of his annual bonus in respect of such fiscal year, then
the Executive will also be entitled to payment of such annual bonus as he would
otherwise have been entitled to receive had he remained employed on the regular
payment date of such annual bonus. Any such annual bonus in respect of the
fiscal year preceding the termination date shall be paid at the time bonuses are
paid to other senior employees of Parent in respect of such fiscal year, but not
later than the end of the year during which the Involuntary Termination
occurred.

 

(ii)           With respect to a Change in Control occurring on or prior to
December 31, 2011 (including consummation of the transaction described in the
Merger Agreement), payments under the Prior Agreement and payments under this
Agreement shall be made without regard to whether

 

4

--------------------------------------------------------------------------------


 

the deductibility of such payments would be limited or precluded by Section 280G
of the Code (“Section 280G”), and without regard to whether such payments (or
any other payments or benefits) would subject the Executive to the U.S. federal
excise tax levied on certain “excess parachute payments” under Section 4999 of
the Code (the “Excise Tax”).  If any portion of the payments or benefits to or
for the benefit of the Executive (including, but not limited to, payments and
benefits under this Agreement but determined without regard to this
Section 4(c)(ii)) in connection with a Change in Control occurring on or prior
to December 31, 2011 constitutes an “excess parachute payment” within the
meaning of Section 280G (the aggregate of such payments being hereinafter
referred to as the “Excess Parachute Payments”), Parent shall promptly pay to
the Executive an additional amount (the “gross-up payment”) that, after
reduction for all taxes (including but not limited to the Excise Tax) with
respect to such gross-up payment, equals the Excise Tax, if any, with respect to
the Excess Parachute Payments.  For Parent’s reporting purposes only, the
determination as to whether the Executive’s payments and benefits include Excess
Parachute Payments and, if so, the amount of such payments, the amount of any
Excise Tax owed with respect thereto, and the amount of any gross-up payment
shall be made at Parent’s expense by Parent’s accountants (the “Accounting
Firm”).  Any gross-up payment required to be paid by Parent under this
Section 4(c)(ii) shall in all events be paid to the Executive not later than
five business days after the Executive remits the related taxes.

 

If any portion of the payments or benefits to or for the benefit of the
Executive (including, but not limited to, payments and benefits under this
Agreement but determined without regard to this Section 4(c)(ii)) (collectively,
the “Total Payments”) in connection with a Change in Control occurring after
December 31, 2011 constitute Excess Parachute Payments, then Parent shall have
no obligation to pay any gross-up payment and instead the Total Payments shall
be reduced to the greatest amount that can be paid that would not result in the
imposition of the Excise Tax (the “Reduced Amount”), but such reduction shall be
made only if the Net After Tax Receipt from the Reduced Amount would be greater
than the Net After-Tax Receipt from the Total Payments if the Total Payments are
not reduced.  “Net After-Tax Receipt” shall mean the present value (as
determined in accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the
Code) of a payment (or payments) net of all taxes imposed on the Executive with
respect thereto under Sections 1 and 4999 of the Code and under applicable state
and local laws. If the Net After-Tax Receipt from the Reduced Amount is not
greater than the Net After-Tax Receipt from the Total Payments if the Total
Payments are not reduced, no reduction shall be made to the Total Payments.  If
any reduction of the Total Payments is required pursuant to the preceding
provisions of this Section 4(c)(ii), such reduction shall be made in the
following order: (A) the payment provided for by Section 4(e); (B) the Severance
Payment; (C) the annual bonus provided under Section 3(b); (D) payments and
benefits (other than the accelerated vesting of equity-based or other
compensation awards) that are not subject to Section 409A of the Code and are
not described in the preceding clauses (A) through (C); (E) payments and
benefits (other than the accelerated vesting of equity-based awards or other
consideration awards) that are subject to Section 409A of the Code and are not
described in the preceding clauses (A) through (D), in reverse order of payment;
and (F) the accelerated vesting of equity-based awards or other compensation
awards, with cancellation of accelerated vesting applying first to the latest
dates of scheduled vesting to which the acceleration applies.

 

(d)           Timing of and Conditions to Payment.  The Severance Payment due
under clause (w) of Section 4(c) shall be paid bi-monthly, in accordance with
Parent’s standard payroll procedures, for the eighteen (18) month period
following the effective date of Involuntary Termination.  Subject to
Section 4(g), installments of such Severance Payment will commence on the first
payroll date following the 60th day after the effective date of the Involuntary
Termination with the first installment including all installment payments that
otherwise would have been made during such 60-day period.  Subject to
Section 4(g), all other severance benefits, other than stock options, shall be
paid in a single lump sum payment on the 60th day following the effective date
of the Involuntary Termination.  Any other provision

 

5

--------------------------------------------------------------------------------


 

of this Agreement notwithstanding, no Severance Payment shall be made, and no
other severance benefits described hereunder provided, unless and until each of
the following has occurred:

 

(i)            the Executive has executed and delivered to Parent a general
release (in a form prescribed by Parent and acceptable to the Executive) of all
known and unknown claims that he may then have against Parent or persons
affiliated with Parent and has agreed not to prosecute any legal action or other
proceeding based upon any of such claims (the “General Release”);

 

(ii)           the Executive has, no later than the effective date of
termination, delivered to Parent a resignation from all offices, directorships
and fiduciary positions with Parent and its affiliates;

 

(iii)          the effective date of the Executive’s Involuntary Termination;

 

(iv)          Parent has received the Executive’s executed General Release no
later than 21 days following the effective date of termination (except in the
case of group terminations, such time period shall be 45 days);

 

(v)           the expiration of any rescission or revocation period applicable
to the Executive’s executed General Release; and

 

(vi)          the Executive is and continues to be in compliance with all of his
obligations under this Agreement, including, without limitation, Sections 5 and
6, and under the agreements and other documents referred to or incorporated by
reference herein.

 

For purposes of Section 409A of the Code, an installment Severance Payment shall
be deemed to be made as of the scheduled bimonthly payroll date following the
Executive’s effective date of termination if made by the 15th day of the third
calendar month following such payroll date.

 

(e)           Health Care Benefit.  Following an Involuntary Termination, Parent
shall pay to the Executive a monthly taxable cash payment in an amount equal (on
an after tax basis, taking into account federal, state, local and foreign taxes)
to the monthly COBRA (Consolidated Omnibus Budget Reconciliation Act)
premium(s) in effect as of immediately prior to the Executive’s Involuntary
Termination for the most expensive level of coverage under the group health
plan(s) applicable to the Executive at the time of the Executive’s Involuntary
Termination.  The monthly payments will commence with the first month following
the Executive’s Involuntary Termination and will terminate upon the earlier of
(i) the Executive having received eighteen monthly payments and (ii) the
Executive becoming re-employed and entitled to coverage under the new employer’s
group health plan.  The Executive agrees to notify Parent in writing immediately
upon becoming re-employed and entitled to coverage under a new employer’s group
health plan.

 

(f)            Withholding Taxes.  All payments made under this Agreement shall
be subject to reduction to reflect taxes or other charges required to be
withheld by law.

 

(g)           Section 409A Savings Clause.  This Agreement is intended to comply
with the requirements of section 409A of the Code (including the exceptions
thereto) to the extent applicable, and the Agreement shall be interpreted in a
manner consistent with such requirements.  Notwithstanding any other provision
hereof, if any provision of the Agreement conflicts with the requirements of
Section 409A of the Code (or an exception hereto), such provision shall be
deemed reformed so as to comply with the requirements of Section 409A of the
Code (or an exception thereto) and shall be interpreted and applied accordingly.

 

6

--------------------------------------------------------------------------------

 

Amounts payable other than those expressly payable on a deferred or installment
basis, will be paid as promptly as practical and, in any event, within 2 ½
months after the end of the year in which such amount was earned.  Executive is
not permitted to designate the taxable year of any payment hereunder.

 

Any amount that the Executive is entitled to be reimbursed will be reimbursed as
promptly as practical and in any event not later than the last day of the
calendar year after the calendar year in which the expenses are incurred, and
the amount of the expenses eligible for reimbursement during any calendar year
will not affect the amount of expenses eligible for reimbursement in any other
calendar year.

 

If at the time of separation from service (i) the Executive is a specified
employee (within the meaning of Section 409A and using the identification
methodology selected by Parent from time to time), and (ii) Parent makes a good
faith determination that an amount payable by Parent to the Executive
constitutes deferred compensation (within the meaning of Section 409A) the
payment of which is required to be delayed pursuant to the six-month delay
rule set forth in Section 409A in order to avoid taxes or penalties under
Section 409A, then Parent will not pay such amount on the otherwise scheduled
payment date but will instead pay it in a lump sum on the first business day
after such six-month period together with interest for the period of delay,
compounded annually, equal to the prime rate (as published in the Wall Street
Journal) in effect as of the dates the payments should otherwise have been
provided.  All payments that constitute nonqualified deferred compensation under
Section 409A that are to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” under Section 409A
of the Code.

 

5.             Confidential Information.

 

(a)           The Executive acknowledges that Parent and its Affiliates
(including the Company) continually develop Confidential Information, that the
Executive may develop Confidential Information for Parent or its Affiliates and
that the Executive will have possession of and access to Confidential
Information during the course of employment.  The Executive will comply with the
policies and procedures of Parent and its Affiliates for protecting Confidential
Information, and shall not disclose to any Person or use, other than as required
by applicable law or for the proper performance of his duties and
responsibilities to Parent and its Affiliates, any Confidential Information
obtained by the Executive incident to his employment or other association with
Parent or any of its Affiliates.  The Executive understands that this
restriction shall continue to apply after his employment terminates, regardless
of the reason for such termination.  The confidentiality obligation under this
Section 5 shall not apply to information which is generally known or readily
available to the public at the time of disclosure or becomes generally known
through no wrongful act on the part of the Executive or any other Person having
an obligation of confidentiality to Parent or any of its Affiliates.

 

(b)           All documents, records, tapes and other media of every kind and
description relating to the business, present or otherwise, of Parent or its
Affiliates and any copies, in whole or in part, thereof (the “Documents”),
whether or not prepared by the Executive, shall be the sole and exclusive
property of Parent and its Affiliates.  The Executive shall safeguard all
Documents and shall surrender to Parent at the time that his employment
terminates, or at such earlier time or times as the Board or its designee may
specify, all Documents then in the Executive’s possession or control.

 

(c)           In the event that Executive is requested or becomes legally
compelled (by oral questions, interrogatories, requests for information or
documents; deposition, subpoena, civil investigative demand or similar process)
to disclose any of the Confidential Information, the Executive shall, where
permitted under applicable law, rule or regulation, provide written notice to
Parent promptly

 

7

--------------------------------------------------------------------------------


 

after such request so that Parent may, at its expense, seek a protective order
or other appropriate remedy (the Executive agrees to reasonably cooperate with
Parent in connection with seeking such order or other remedy).  In the event
that such protective order or other remedy is not obtained, the Executive shall
furnish only that portion of the Confidential Information that the Executive is
advised by Parent’s counsel is required, and shall exercise reasonable efforts
to obtain assurance that confidential treatment will be accorded such
Confidential Information.  In addition, the Executive may disclose Confidential
Information in the course of inspections, examinations or inquiries by federal
or state regulatory agencies and self regulatory organizations that have
requested or required the inspection of records that contain the Confidential
Information provided that the Executive exercises reasonable efforts to obtain
reliable assurances that confidential treatment will be accorded to such
Confidential Information.  To the extent such information is required to be
disclosed and is not accorded confidential treatment as described in the
immediately preceding sentence, it shall not constitute “Confidential
Information” under this Agreement.

 

6.             Certain Covenants.

 

(a)           The Executive agrees that, during his employment with Parent, he
will not undertake any outside activity, whether or not competitive with the
business of Savvis that could reasonably give rise to a conflict of interest or
otherwise materially interfere with his duties and obligations to Savvis.

 

(b)           During the term of Executive’s employment and for twelve (12)
months following termination of his employment for any reason (the “Restricted
Period”), the Executive shall not, directly or indirectly, whether as owner,
partner, investor, consultant, agent, employee, co-venturer or otherwise:

 

(i)            compete with Savvis within the geographic area in which Savvis
does business or undertake any planning for any business competitive with
Savvis.  Specifically, but without limiting the foregoing, the Executive agrees
not to engage in any manner in any activity that is directly or indirectly
competitive with the business of Savvis as conducted or under consideration at
any time during the Executive’s employment, and further agrees not to work or
provide services, in any capacity, whether as an employee, independent
contractor or otherwise, whether with or without compensation, to any Person who
is engaged in any business that is competitive with the business of Savvis for
which the Executive has provided services. The foregoing, however, shall not
prevent the Executive’s passive ownership of two percent (2%) or less of the
equity securities of any publicly traded company; or

 

(ii)           solicit or encourage any customer of Savvis to terminate or
diminish its relationship with Savvis; or

 

(iii)          seek to persuade any such customer of Savvis to conduct with
anyone else any business or activity which such customer conducts with Savvis;
provided that these restrictions shall apply only if the Executive has performed
work for such Person during his employment with Savvis or has been introduced
to, or otherwise had contact with, such Person as a result of his employment or
other associations with Savvis or has had access to Confidential Information
which would assist in the Executive’s solicitation of such Person.

 

(iv)          solicit for hiring any employee or independent contractor of
Savvis or seek to persuade any employee or independent contractor of Savvis to
discontinue or diminish such employee or independent contractor’s relationship
with Savvis.

 

(c)           Cooperation and Non-Disparagement.  The Executive agrees that,
during the Restricted Period, he shall cooperate with Parent in every reasonable
respect and shall use his best efforts

 

8

--------------------------------------------------------------------------------


 

to assist Parent with the transition of the Executive’s duties to his
successor.  The Executive further agrees that, during the Restricted Period, he
shall not in any way or by any means disparage Parent, the members of Parent’s
Board or Parent’s officers and employees.

 

(d)           Assignment of Inventions.  The Executive shall promptly and fully
disclose all Work Product to Parent, the Executive hereby assigns to Parent all
of the Executive’s rights, title, and interest (including but not limited to all
patent, trademark, copyright and trade secret rights) in and to all work product
prepared by the Executive, made or conceived in whole or in part by the
Executive within the scope of the Executive’s employment by Parent or within six
(6) months thereafter, or that relate directly to or involve the use of
Confidential Information (“Work Product”).  The Executive further acknowledges
and agrees that all copyrightable Work Product prepared by the Executive within
the scope of the Executive’s employment with Parent are “works made for hire”
and, consequently, that Parent owns all copyrights thereto.  The Executive
agrees to execute any and all applications for domestic and foreign patents,
copyrights or other proprietary rights and to do such other acts (including
without limitation the execution and delivery of instruments of further
assurance or confirmation) requested by Parent to assign the Work Product to
Parent and to permit Parent to enforce any patents, copyrights or other
proprietary rights to the Work Product. The Executive will not charge Parent for
time spent in complying with these obligations.  Notwithstanding the foregoing,
any provision in this Agreement which provides that the Executive shall assign,
offer to assign, any of his rights in an invention to Parent shall not apply to
an invention that the Executive developed entirely on his own time without using
Parent’s equipment, supplies, facilities, or trade secret information except for
those inventions that either:

 

(i)            relate at the time of conception or reduction to practice of the
invention to Parent’s or the Company’s business or actual demonstrably
anticipated research or development of Parent, the Company or any of their
respective Affiliates; or

 

(ii)           result from any work performed by the Executive for Parent, the
Company or any of their respective Affiliates.

 

(e)           Acknowledgement Regarding Restrictions.  Parent and the Company
have expended a great deal of time, money and effort to develop and maintain its
confidential business information which, if misused or disclosed, could be very
harmful to its business and could cause Parent to be at a competitive
disadvantage in the marketplace.  Parent and the Company would not be willing to
proceed with the execution of this Agreement but for the Executive’s signing and
agreeing to abide by the terms of this Agreement.  The Executive recognizes and
acknowledges that he has and will have access to Confidential Information of
Parent, and that Parent, in all fairness, needs certain protection in order to
ensure that the Executive does not misappropriate or misuse any trade secret or
other Confidential Information or take any other action which could result in a
loss of the goodwill of Parent and, more generally, to prevent the Executive
from having or providing others with an unfair competitive advantage over
Parent.  To that end, Parent acknowledges that the foregoing restrictions, both
separately and in total, are reasonable and enforceable in view of Parent’s
legitimate interests in protecting the goodwill, confidential information and
customer loyalty of its business.  To the extent that any provision of this
Agreement is adjudicated to be invalid or unenforceable because it is somehow
overbroad or otherwise unreasonable, that provision shall not be void but rather
shall be limited only to the extent required by applicable law and enforced as
so limited to the greatest extent allowed by law, and the validity or
enforceability of the remaining provisions of this Agreement shall be unaffected
and such adjudication shall not affect the validity or enforceability of such
remaining provisions.

 

(f)            Right to Injunctive Relief.  The Executive further agrees that in
the event of any breach hereof the harm to Parent and its Affiliates will be
irreparable and without adequate remedy at law and, therefore, that injunctive
relief with respect thereto will be appropriate.  In the event of a breach or

 

9

--------------------------------------------------------------------------------


 

threatened breach of any of the Executive’s obligations under the terms of
Sections 5 or 6 hereof, Parent shall be entitled, in addition to any other legal
or equitable remedies it may have in connection therewith (including any right
to damages that it may suffer), to temporary, preliminary and permanent
injunctive relief restraining such breach or threatened breach (without the
obligation to post bond), together with reasonable attorney’s fees incurred in
preliminarily enforcing its rights hereunder.  The Executive specifically agrees
that if there is a question as to the enforceability of any of the provisions of
Sections 5 or 6 hereof, the Executive will not engage in any conduct
inconsistent with or contrary to the applicable Section until after the question
has been resolved by a final judgement of a court of competent jurisdiction.

 

7.             Definitions.

 

(a)           Definition of “Affiliate.”  For all purposes under this Agreement,
“Affiliate” shall mean, with respect to any Person, all Persons directly or
indirectly controlling, controlled by or under common control with such Person,
where control may be by either management authority, contract or equity
interest.  As used in this definition, “control” and correlative terms have the
meanings ascribed to such words in Rule 12b-2 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”).

 

(b)         Definition of “Cause.”  For all purposes under this Agreement,
“Cause” shall mean any of the following (i) the Executive’s willful and
continued failure to perform substantially the duties of his responsibilities
(other than due to physical or mental incapacity) , (ii) the Executive’s
unauthorized use or disclosure of trade secrets which causes substantial harm to
Parent or any of its Affiliates; (iii) the Executive’s engaging in illegal
conduct that is likely to be injurious to Parent or any of its Affiliates;
(iv) the Executive’s acts of fraud, dishonesty, or gross misconduct, or gross
negligence in connection with the business of Parent or any of its Affiliates;
(v) the Executive’s conviction of a felony; (vi) the Executive’s engaging in any
act of moral turpitude reasonably likely to substantially and adversely affect
Parent or its business or the business of any of Parent’s Affiliates; (vii) the
Executive engaging in the illegal use of a controlled substance or using
prescription medications unlawfully; (viii) the Executive’s abuse of alcohol; or
(ix) the breach by the Executive of a material term of this Agreement,
including, without limitation, his obligations under Sections 5 or 6.

 

(c)           Definition of “Change in Control.”  For all purposes under this
Agreement, “Change in Control” means the occurrence of any of the following:

 

(A)          any Person (as defined herein) becomes the beneficial owner
directly or indirectly (within the meaning of Rule 13d-3 under the Exchange Act)
of more than 50% of Parent’ s then outstanding voting securities (measured on
the basis of voting power); or

 

(B)           Individuals who, as of the date hereof, constitute the Parent
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Parent Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by Parent’ s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Parent Board; or

 

(C)           the closing of an agreement of merger or consolidation with any
other corporation or business entity, other than (x) a merger or consolidation
which would result in the voting securities of Parent outstanding immediately
prior thereto continuing to represent (either by remaining

 

10

--------------------------------------------------------------------------------


 

outstanding or by being converted into voting securities of the surviving
entity), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of Parent, at least 50% of the
combined voting power of the voting securities of Parent or such surviving
entity outstanding immediately after such merger or consolidation, or (y) a
merger or consolidation effected to implement a recapitalization of Parent (or
similar transaction) in which no Person acquires more than 50% of the combined
voting power of Parent’s then outstanding securities;

 

(D)          the liquidation or dissolution of Parent or the closing of a sale
or disposition by Parent of all or substantially all of its assets.

 

For purposes of this paragraph, “Person” means any individual, entity or group
within the meaning of Section 3(a)(9) of the Exchange Act, as modified and used
in Sections 13(d) and 14(d) thereof; however, a Person shall not include (aa)
Parent or any of its subsidiaries, (bb) a trustee or other fiduciary holding
securities under an employee benefit plan of Parent, (cc) an underwriter
temporarily holding securities pursuant to an offering of such securities, (dd)
a corporation owned, directly or indirectly, by the shareholders of Parent in
substantially the same proportions as their ownership of Parent common stock, or
(ee) any person or entity or group acquiring securities of Parent pursuant to an
issuance of securities approved by the Board.

 

(d)           Definition of “Code.”  For all purposes under this Agreement,
“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(e)           Definition of “Confidential Information.”  For all purposes under
this Agreement, “Confidential Information” shall mean any and all information of
Parent, the Company and any of their respective Affiliates that is not generally
known by others with whom they compete or do business, or with whom any of them
plans to compete or do business and any and all information, publicly known in
part or not, which, if disclosed by Parent, the Company or their respective
Affiliates would assist in competition against them.  Confidential Information
includes without limitation such information relating to (i) trade secrets, the
development, research, testing, manufacturing, marketing and financial
activities of Parent, the Company and their respective Affiliates, (ii) the
Products, (iii) the costs, sources of supply, financial performance and
strategic plans of Parent, the Company and their respective Affiliates, (iv) the
identity and special needs of the customers of Parent, the Company and their
respective Affiliates and (v) client lists and the people and organizations with
whom Parent, the Company and their respective Affiliates have business
relationships and the substance of those relationships.  Confidential
information also includes any information that Parent, the Company or any of
their respective Affiliates have received, or may receive hereafter, belonging
to customers or others with any understanding, express or implied, that the
information would not be disclosed.

 

(f)            Definition of “Disability.”  For all purposes under this
Agreement, “Disability” shall mean the Executive becoming disabled during his
employment hereunder through any illness, injury, accident or condition of
either a physical or psychological nature and, as a result, is unable to perform
substantially all of his duties and responsibilities hereunder, notwithstanding
the provision of any reasonable accommodation, for one hundred and eighty (180)
days during any period of three hundred and sixty-five (365) consecutive
calendar days.

 

(g)           Definition of “Good Reason.”  For all purposes under this
Agreement, “Good Reason” shall mean the occurrence of any of the following
events following the Effective Date: (i) a change in the Executive’s position
that materially reduces his authority and level of responsibility as an
executive of Parent or Savvis, (ii) a material reduction in his level of
compensation (including base salary and target bonus) or (iii) relocation of his
employment more than fifty (50) miles from the metropolitan area in which the
Executive’s office is located at the Effective Date; provided, however, that in
the case of

 

11

--------------------------------------------------------------------------------


 

the preceding clauses (i), (ii) and (iii), Good Reason shall only exist if
effected without the Executive’s consent.  Notwithstanding the foregoing, Good
Reason shall only exist if (A) the Executive provides written notice to Parent
within ninety (90) days of the occurrence of the event or condition constituting
Good Reason, (B) Parent is provided a period of thirty (30) days to cure the
event or condition giving rise to Good Reason (the “Cure Period”) and fails to
do so prior to the end of the Cure Period, and (C) the Executive terminates
employment within thirty (30) days after the end of the Cure Period.

 

(h)           Definition of “Intellectual Property.”  For all purposes under
this Agreement, “Intellectual Property” shall mean inventions, discoveries,
developments, methods, processes, compositions, works, concepts and ideas
(whether or not patentable or copyrightable or constituting trade secrets)
conceived, made, created, developed or reduced to practice by the Executive
(whether alone or with others, whether or not during normal business hours or on
or off Parent premises) during the Executive’s employment and during the period
of six (6) months immediately following termination of his employment that
relate to either the Products or any prospective activity of Parent, the Company
or any of their respective Affiliates or that make use of Confidential
Information or any of the equipment or facilities of Parent, the Company or any
of their respective Affiliates.

 

(i)            Definition of “Involuntary Termination.”  For all purposes under
this Agreement, “Involuntary Termination” shall mean termination of employment
under Section 4(a)(ii) or Section 4(a)(iv).

 

(j)            Definition of “Person.”  For all purposes under this Agreement,
“Person” shall mean an individual, a corporation, a limited liability company,
an association, a partnership, an estate, a trust and any other entity or
organization.

 

(k)           Definition of “Products.”  For all purposes under this Agreement,
“Products” shall mean all products planned, researched, developed, tested,
manufactured, sold, licensed, leased or otherwise distributed or put into use by
Parent, the Company or any of their respective Affiliates, together with all
services provided or planned by Parent, the Company or any of their respective
Affiliates, during the Executive’s employment.

 

8.             Miscellaneous Provisions.

 

(a)           Conflicts.  If any provision of this Agreement conflicts with any
other agreement, policy, plan, practice or other Company or Parent document,
then the provisions of this Agreement will control.  When it becomes effective,
this Agreement will supersede any prior agreement between the Executive and
Parent or the Company with respect to the subject matters contained herein,
including, without limitation, the Prior Agreement, and may be amended only by a
writing signed by an officer of Parent (other than the Executive).

 

(b)           Notice.  Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid or deposited with an overnight courier,
with shipping charges prepared.  In the case of the Executive, mailed notices
shall be addressed to him or her at the home address which he most recently
communicated to Parent in writing.  In the case of Parent or the Company, mailed
notices shall be addressed to Parent’s corporate headquarters, and all notices
shall be directed to the attention of Parent’s Senior Vice President and General
Counsel.

 

(c)           Waiver.  No provision of this Agreement shall be modified, waived
or discharged unless the modification, waiver or discharge is agreed to in
writing and signed by the Executive and by an

 

12

--------------------------------------------------------------------------------


 

authorized officer of Parent (other than the Executive).  No waiver by either
party of any breach of, or of compliance with, any condition or provision of
this Agreement by the other party shall be considered a waiver of any other
condition or provision or of the same condition or provision at another time.

 

(d)           Severability.  The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.

 

(e)           No Retention Rights.  Nothing in this Agreement shall confer upon
the Executive any right to continue in service for any period of specific
duration or to interfere with or otherwise restrict in any way the rights of
Parent or any subsidiary of Parent or of the Executive, which rights are hereby
expressly reserved by each, to terminate his service at any time and for any
reason, with or without Cause and with or without notice.

 

(f)            Governing Law.  This Agreement shall be construed and enforced in
accordance with and governed by the internal laws of the State of Missouri
without regard to principles of conflict of laws.

 

(g)           Attorney’s Fees.  In the event of any action by either party to
enforce or interpret the terms of this Agreement, the prevailing party with
respect to any particular claim shall (in addition to other relief to which it
or he may be awarded) be entitled to recover his or its attorney’s fees in a
reasonable amount incurred in connection with such claim.

 

(h)           Successors.  This Agreement and all rights of the parties
hereunder shall inure to the benefit of, and be enforceable by, such parties’
personal or legal representatives, executors, administrators, successors, heirs
and assigns, as applicable.

 

(i)            Entire Agreement.  This Agreement, together with the other
agreements and any documents, instruments and certificates referred to herein,
constitutes the entire agreement among the parties hereto with respect to the
subject matter hereof and supersedes any and all prior discussions,
negotiations, proposals, undertakings, understandings and agreements, whether
written or oral, with respect to the subject matter contained herein.

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of Parent and the Company, by their respective duly authorized officers, as of
the day and year first above written.

 

PARENT

EXECUTIVE

 

 

By:

/s/ Stacey W. Goff

 

By:

/s/ James E. Ousley

Name:

Stacey W. Goff

 

Name:

James E. Ousley

Title:

EVP

 

Title:

Chief Executive Officer, Savvis Operations

 

 

 

COMPANY

 

 

 

 

 

By:

/s/ Peter J. Bazil

 

 

Name:

Peter J. Bazil

 

 

Title:

VP, General Counsel and Secretary

 

 

 

13

--------------------------------------------------------------------------------
